Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I-III, as set forth in the Office action mailed on 02/24/2020, is hereby withdrawn and claim 10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s amendments filed on 03/23/2021 overcomes the prior art of record and the cancellation of claim 11 overcomes the Drawing Objection Warning raised in the previous Office Action, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Meyer (US 4,878,651), Sundararajan (US 9,453,578) and Hoffman (US 5,533,738). The prior art teaches of various examples of biased valve seats that include similar structure and function as applicant’s general invention. In particular, Meyer and Hoffman teaches of valve seat assemblies that comprises seat and seat bushing similar to applicant’s claimed invention (see the rejections in the previous Office Actions, the International Search Report for PCT/US2019/057924 and the rejection above). The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the seat, the seat bushing and the body bushing in combination with all the limitations as claimed in claims 1-10 and 12-18 and as shown in at least Figs. 8-9B and 11-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753